Citation Nr: 1746237	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.




ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to February 1955.  He died on January [REDACTED], 2010.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Currently, the Agency of Original Jurisdiction (AOJ) over this appeal is the RO in St. Petersburg, Florida.

In March 2015, the appellant and her son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The claims file contains a transcript of the hearing.

In June 2015, the Board remanded this matter for further development and readjudication.  There has been substantial compliance with the Board's remand instructions, so the claim is ready for disposition on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

As noted in the 2015 Remand, the appellant raised the issue of entitlement to dependency and indemnity compensation (DIC) benefits based on 38 U.S.C. § 1318.  See March 2015 Board Hearing Tr. at 2.  This is again REFERRED to the RO for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate and treatment records relating to his final illness indicate that the immediate cause of his death was pulmonary hypertension; the Veteran's pulmonary hypertension was not service-connected.

2.  The Veteran's service-connected conditions were neither a primary nor contributory cause of his death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The appellant, the Veteran's spouse, claims that the medications the Veteran used to treat his service-connected conditions were a contributory cause of the Veteran's death.

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The Veteran's death certificate and treatment records relating to his final illness indicate that the immediate cause of his death was pulmonary hypertension.  The Veteran was not service-connected for pulmonary hypertension at the time of his death.  The appellant has not argued and there is no indication in the record that his pulmonary hypertension was incurred in or related to his active service.  Instead, the appellant has argued that the Veteran's service-connected conditions, including the medications for those conditions, contributed to his death, including by precipitating a fall that caused a blot clot.  See March 2015 Board Hearing Tr. at 4-5.

While lay witnesses may give competent testimony on some medical-related issues, the complex interaction of multiple medical conditions and medications requires medical knowledge, training, and experience to competently evaluate.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The medical opinions of the lay witnesses, who lack medical training, are not competent evidence of the causes, primary and contributory, of the Veteran's death.  Id.

The competent medical evidence of record regarding the causes of the Veteran's death includes, primarily, the medical examiner's statement on the death certificate and the April 2017 opinion of a VA examiner.  While the claims file includes medical treatment records in the years leading up to the Veteran's death, the available records do not contain an opinion regarding the cause of death.  VA sent the appellant a release to permit VA to obtain private medical records relating to the Veteran's last illness, but she has not returned the release or provided the records.  Therefore, any opinions or evidence in those records that might be helpful are not available due to the appellant's choice not to provide them or provide a release so that VA could access them.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

The death certificate lists pulmonary hypertension as the primary cause of death and does not include any other contributory causes of death.  It provides some probative weight against the appellant's claim in that it indicates a single, non-service-connected cause of the Veteran's death.

The record also contains a very detailed and well-supported opinion that the Veteran's death was not caused by his service-connected disabilities and that his medications for service-connected disabilities did not cause a fall that caused a blot clot that then led to pulmonary hypertension and death.  In rendering the opinion, the examiner relied on the available medical records and pertinent medical literature.  The examiner discussed relevant medical principles and explained the reasons for his conclusions.  The examiner expressly addressed the impact of the Veteran's service-connected conditions on his death and the appellant's theory that the Veteran's medications led to a fall that caused pulmonary hypertension that resulted in the Veteran's death.  On the latter theory, the examiner explained that the medical literature did not suggest the Veteran's medications frequently caused falls, so opined:  "it would be unlikely that the chain of events from a blot clot to pulmonary hypertension, and then his subsequent expiration would have occurred as a result of the medications he was taking."  The VA examiner's opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  It is, in fact, the only medical opinion of record.

The only evidence that contradicts the VA examiner's opinion are the lay opinions of record which, as noted above, are not competent medical evidence in the circumstances of this case.  The competent evidence of record is wholly against the claim, so the benefit of the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).  The appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.




Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  Neither the appellant nor her representatives have questioned the adequacy of the 2017 medical opinion.

Further, the appellant has not alleged any deficiency in the conduct of the March 2015 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the appellant has not raised that issue before the Board.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


